               Case 1:19-mj-00549-IDD Document 5 Filed 12/30/19 Page 1 of 1 PageID# 5

AO 466A(Rev. 12/17) Waiver of Rule 5 & 5.1 Hearings(Complaint or Indictment)


                                     United States District Court, f LJ. iC
                                                                      forthe                            ', / ^
                                                         Eastern District of Virginia                  i
                                                                                                           -   f
                                                                                                                      «» o 02019 !'
                                                                                                               L


                 United States of America                               )                              i                          '■jIH
                               V.                                        )     Case No. 1:19-MJ-435                    ^
                      QING FU ZENG                                       j
                                                                         )     Charging District's Case No.           19-M-1142
                           Defendant                                     )

                                               WAIVER OF RULE 5 & 5.1 HEARINGS
                                                         (Complaint or Indictment)

         I understand that I have been charged in another district, the (name ofother court)
                                                       Eastern District of New York
         I have been intbnned of the charges and of my rights to:

         (1)       retain counsel or request the assignment of counsel if I am unable to retain counsel;
         (2)       an identity hearing to determine whether I am the person named in the charges;
         (3)       production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;
         (4)       a preliminary heai ing to determine whether there is probable cause to believe that an offense has been
                   committed, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
                   unless I have been indicted beforehand.

         (5)       a hearing on any motion by the government for detention;

         (6)       request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.
     I I agree to waive my right(s) to:
                   an identity hearing and production of the warrant.
         □         a preliminary hearing.
         □         a detention hearing.
         0^        an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
                   or^etention hearing to which I m^ be entitled in this district. I request that my
                   0 preliminaiy hearing and/or Saetention hearing be held in the prosecuting district, at a time set by
                   that court.

        I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.


Date: JPgc ^0 ^                                                       ^                  Defendant's signature


                                                                                        '6t^ ofdefendant ^s'altomey

                                                                               0..
                                                                                Printed name ofdefendant's attorney
